Appeal from a judgment entered in the Sullivan county clerk’s office on February 15, 1938, upon the verdict of a jury dismissing the complaint upon the merits, with costs, and from an order entered on February 25, 1938, denying a motion to set aside the verdict and for a new trial. The action is in ejectment. The land in question was acquired by the State by deed on July 21, 1927, and upon the trial the State established a paper chain of title from the original patent granted by Queen Anne down to the deed to the State. The defendant received a deed to this land on May 20, 1933, from a grantor who had no record title. The defendant claimed title because of the adverse possession of the premises by his grantor and prior possessors in privity with him for at least twenty years prior to the date of acquisition by the State. This question of adverse possession was submitted to the jury which found in favor of the defendant. The weight of the evidence sustains the jury’s verdict. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., MeNamee, Crapser, Bliss and Heffernan, JJ.